FORM 8-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Act of 1934 Date of Report (Date of earliest event reported)November 20, 2014 HOME TREASURE FINDERS, INC. (Exact name of Registrant as specified in its charter) COLORADO 000-176154 26-3119496 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 3412 West 62nd Avenue, Denver, Colorado Denver, Colorado80221 (Address of principal executive offices and Zip Code) (720) 273-2398 (Registrant's telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Act of 1934 References in this document to "us," "we," or "Company" refer to Home Treasure Finders, Inc. (the “Company”), a Colorado corporation. Item 1.01 Entry Into A Material Definitive Agreement On November 20, 2104 the Company leased the warehouse units known as 4420 Garfield Street and 4430 Garfield Street, Denver, Colorado, to an unrelatedthird party. The third party plans to utilize the premises for a retail marijuana cultivation facility and/or a medical marijuana optional premises cultivation facility, as those terms are defined under Colorado law. The Company’s management and its tenant believe that all lease terms conform with the provisions of the State Law and all additionallocal and state oversight and permit processes knownas the “Colorado Marijuana Code”. The four year lease term begins on December 1, 2014,at a monthly rent of $8,000. The tenant paid the first month rent plus a $8,000 deposit in certified funds at lease signing. Terms of the net lease provide that the tenant accepts the property in its present condition. Lease terms further provide that the tenant will utilize the existing build out plans, owned by the Company, andthat the tenant will utilize the related building permits, previously filed by the Company with the Denver City and County, to complete build out, all at tenant’s expense. Once the tenant completes the build out, the tenant anticipates being issued an occupancy permit by Denver City and County. Thereafter, the lease provides that the tenant may initiate and thereafter continue to undertake the cultivation and distribution of Cannabis provided the tenant remains in compliance with the "Colorado Marijuana Code". The company has previously disclosed leasing its adjacent property known as 4440 Garfield Street. Thatdisclosureis contained in the Subsequent Events section of the Notes to Unaudited Consolidated Financial Statementsin the Company’sQuarterly Report on From 10-Q filed on November 13, 2014 Consequently, as of November 20, 2014 all of the Company’s three Garfield Street warehouses are fully leased, and, as of the date of this disclosure, generating full anticipatedrevenue per theterms oftwo separate lease agreements. Item 9.01 Financial Statements and Exhibits Exhibits Number Description Lease Agreementfor 4420 and 4430 Garfield St. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOME TREASURE FINDERS, INC. (Registrant) DATE: December 2, 2014 BY: /s/ Corey Wiegand Corey Wiegand President
